Citation Nr: 18100137
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-16 986
DATE:	 
ISSUES DECIDED:	4	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to service connection for a cervical spine disability is denied.
The claim of entitlement to service connection for a skin rash disability is denied.
The claim of entitlement to service connection for a neurological disability of the left upper extremity, to include carpal tunnel syndrome (CTS) or radiculopathy, claimed as secondary to a cervical spine disability, is denied. 
The claim of entitlement to service connection for a neurological disability of the right upper extremity, to include CTS or radiculopathy, claimed as secondary to a cervical spine disability is denied.  
FINDINGS OF FACT
1. The Veterans cervical spine disability did not manifest during service and is not causally related to active service, but rather is caused by the normal aging process.  
2. The Veterans skin tinea versicolor did not manifest during service and is not causally related to active service.
3. Neither CTS nor radiculopathy of the left upper extremity manifested during active service or is causally related to active service.
4. Neither CTS nor radiculopathy of the right upper extremity manifested during active service or is causally related to active service.
CONCLUSIONS OF LAW
1. The criteria for establishing entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).
2. The criteria for establishing entitlement to service connection for a skin rash disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).
3. The criteria for establishing entitlement to service connection for a neurological disability of the left upper extremity have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 
4. The criteria for establishing entitlement to service connection for a neurological disability of the right upper extremity have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service from January 1972 to December 1973 in the United States Army, with subsequent service in the United States Army Reserves.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, denying the claims currently on appeal.    
The Board remanded the issues for further development in December 2014 and November 2015.  The case has been returned to the Board for appellate review.  
Service Connection
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).
In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Boards analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
1. Entitlement to service connection for a cervical spine disability.
The Veteran contends that he has a current cervical spine disability that manifested during service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the veteran does not suffer from a current cervical spine disability that manifested during or as a result of active military service. 
The Veteran served on active duty from January 1972 to December 1973.  The record contains no evidence of complaints, treatment, or diagnosis of a cervical spine disability during that time.  
Likewise, there is no evidence of a chronic cervical spine disability within one year of separation from active duty.  Post-active service, the Veteran underwent periodic medical examinations for Army Reserve retention.  The reports of medical examination in January 1981, July 1983, May 1987, June 1991, and February 1995 showed a clinically normal spine and other musculoskeletal system.  The associated report of medical history provided by the Veteran in July 1983, May 1987, June 1991, and February 1995 noted no history or current complaints of recurrent back pain.  
The Veteran was afforded a VA examination of the spine in August 1998.  The Veteran noted a low back disability with radiation to the right leg, but did not complain of any cervical spine disability.  
A June 1999 MRI (magnetic resonance image) of the cervical spine showed Chiari I malformation without associated symptoms, disc bulges C3-4, C6-7, bilateral neural foraminal narrowing C4-5 to C6-7. The Veteran complained of chronic back pain.  A July 1999 treatment record showed cervical discomfort for two to three years, but noted low back discomfort on and off since 1972. 
In December 2006, the Veteran was diagnosed with cervicalgia and chronic low back pain.  An MRI showed cervical discogenic disease with cord compression on Neurontin, with superimposed cervical spasm.  
The Veteran was afforded a VA examination in April 2015.  The examiner diagnosed cervical paravertebral myositis.  The examiner noted that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner noted that no evidence of a bilateral focal nerve entrapment during active service years was found in the available service treatment records. The examiner reviewed the conflicting medical evidence and opined that the evaluation was negative for a condition of Chiari I malformation, clinical findings of cervical discogenic disc disease, or cervical stenosis.  Therefore, an opinion relating a Chiari I malformation, cervical discogenic disc disease, or cervical stenosis, with the Veteran's military service or an opinion regarding the issue of whether any of those diagnoses were congenital, superimposed, or preexisting could not be rendered. A complete review of the service treatment records and all notes was done. The examiner noted that the only available data regarding a Chiari I malformation was found in a handwritten medical follow-up note in June 1999, which made reference to an MRI report citing a "Chiari I malformation without syrinx." The available record was silent for a June 1999 MRI. The examiner noted that a recent brain MRI report and an official radiologist report dated April 2012 were negative for a Chiari I malformation.
The Veteran was afforded another VA examination in December 2016.  The examiner reviewed the Veteran's claims file. An April 2016 imaging study was positive for multilevel cervical spondylosis and discogenic disease, moderate cervical stenosis of central canal at C5-C6 level and multilevel bilateral foraminal stenosis. Again, as documented in the April 2015 VA examination, the examiner noted that no evidence of a Chiari I malformation was found in any of the recent available imaging studies. The Chiari I malformation listed on the VA treatment record dated December 1999 by the Veterans primary care physician in a problem list was not seen in recent MRIs. It was found that the multilevel cervical spondylosis and discogenic disease, moderate cervical stenosis of central canal at C5-C6 level, and multilevel bilateral foraminal stenosis less likely as not had their onset in service or were otherwise etiologically related to active service. Review of the available evidence including service treatment records was silent for multilevel cervical spondylosis and discogenic disease, moderate cervical stenosis of the central canal at the C5-C6 level, and multilevel bilateral foraminal stenosis during the Veteran's period of active service. The examiner found that the above conditions correlated with the expected atraumatic findings seen in the normal aging population.
Service treatment records are silent for any complaints, treatment, or diagnosis of a cervical disability.  As there is no competent evidence of a chronic cervical spine disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  The record does not contain any such evidence.
The Board stresses that the Veterans post-service periodic medical examinations consistently showed no complaints, treatment, or diagnosis for a cervical spine disability for over twenty years after separation from active service.  Additionally, a July 1999 treatment record showed cervical discomfort for two to three years, but noted low back discomfort on and off since 1972.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   In other words, the Veteran admitted while receiving medical treatment that he did not experience cervical discomfort until approximately 1996 or 1997.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), affd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses negative evidence which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical evidence of treatment or complaints related to the cervical spine for approximately two decades tends to suggest that the Veterans current cervical spine disability did not manifest during, or as a result of, active military service.
While the Veteran believes that his current cervical spine disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of                       are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his cervical spine disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  Thus, the Veterans own opinion regarding the etiology of his current cervical spine disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veterans lay assertions.
In sum, the Veterans cervical spine disability manifested more than 20 years after separation from active service.  The VA examiners found that the Veterans current cervical spine disability is not causally related to the Veterans service.  The VA examiner in December 2016 specifically found that the Veterans disability was related to the normal aging process.  
The Board acknowledges that, prior to the period on appeal; a single record showed a diagnosis of Chiari I malformation.  The treatment records during the period on appeal show no diagnosis of Chiari I malformation.  Additionally, the VA examiners determined that the Veteran did not have a diagnosis of Chiari I malformation during the period on appeal.  Therefore, the Board need not address whether any Chiari I malformation was congenital, superimposed, or pre-existing service.  
Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a cervical spine disability.  As the preponderance of the evidence is against the claim for service connection for a cervical spine disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.
 
2. Entitlement to service connection for a skin rash disability.
The Veteran contends that he has a current skin rash disability that manifested during service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the veteran does not suffer from a current skin rash disability that manifested during or as a result of active military service. 
The Veteran served on active duty from January 1972 to December 1973.  The record contains no evidence of complaints, treatment, or diagnosis of a skin disability during that time.  
Post-active service, the Veteran underwent periodic medical examinations for Army Reserve retention.  The reports of medical examination in January 1981, July 1983, June 1991, and February 1995 showed clinically normal skin and other musculoskeletal system.  The associated reported of medical history provided by the Veteran in July 1983, May 1987, June 1991, and February 1995 noted no history or current complaints of recurrent back pain.
The Board notes that a May 1987 report of medical examination showed a diagnosis of tinea versicolor.  The examiner opined that the Veterans skin condition was at least as likely as not caused by or a result of active military service.
A February 2002 VA treatment record showed a diagnosis of tinea corporis rash on the abdomen at the waistline.  In March 2007, an examiner diagnosed tinea of the right elbow inner area.  
The Veteran was afforded a VA examination in April 2015.  The examiner reviewed the claims file, performed a physical examination, and diagnosed tinea corporis with a date of diagnosis of 1987.  The Veteran reported that while in service he developed a skin condition on his back that persisted since that time.  
In August 2015, the examiner provided an addendum opinion.  He noted no evidence of a skin condition on review of the service treatment records.  He opined that the Veterans complaints of a skin condition were less likely as not caused by or a result of active military service as there was no evidence in the service treatment records.  
The same examiner reiterated his opinion in December 2016.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner noted no evidence of a skin condition in his service treatment records. 
In March 2017, the examiner provided an addendum opinion.  The examiner reviewed the Veteran's claims file. He opined that the Veteran's tinea versicolor was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that the Veteran's tinea versicolor was less likely as not caused by or a result of active military service as there was no evidence in active military service and the only evidence was a periodic purpose examination in May 1987, which was an annual period examination not for active service.
While the Veteran believes that his current skin disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of the Veterans skin disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of skin disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  Thus, the Veterans own opinion regarding the etiology of his current skin disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veterans lay assertions.
The Board acknowledges that the VA examiner in April 2015 opined that the Veteran's skin condition was at least as likely as not caused by or a result of active military service.  The Board finds, however, that when asked for an addendum opinion and a rationale, the examiners opinion was that the Veterans complaints of a skin condition were less likely as not caused by or a result of active military service as there was no evidence in the service treatment records.  The negative opinion was reiterated in August 2015, December 2016, and March 2017.  
In sum, the Board notes that the Veterans skin disability first manifested in 1987, more than a decade after separation from active service.  The VA examiner provided a negative nexus opinion regarding any relationship between the Veterans service and his current skin diagnosis.  The remainder of the record is silent for any evidence of the Veterans active service causing the Veterans current skin disability.  
Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a skin disability.  As the preponderance of the evidence is against the claim for service connection for a skin disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

 
3. Entitlement to service connection for a neurological disability of the left and right upper extremity, to include carpal tunnel syndrome (CTS) or radiculopathy, claimed as secondary to a cervical spine disability.
 
The Board will address the Veterans left and right upper extremity claims together as they stem from the same factual and legal background. 
The Veteran contends that he has a neurological disability of the upper extremities that is causally related to his cervical spine disability. 
The Board notes that although the Veteran has claimed secondary service connection, the Veteran is not currently service-connected for any disability, to include any service-connected disability.  In order for a disability to be service connected on a secondary basis, the Veteran must first be service-connected for a disability.  The Board therefore, finds that the entitlement to service connection on a secondary basis is denied.  
The Board must still consider whether service connection is warranted on a direct basis.  The Board acknowledges that the Veteran has a diagnosis of bilateral post-release surgery for CTS.  The Veteran did not have a diagnosis of upper extremity radiculopathy during the period on appeal.
Post-active service, the Veteran underwent periodic medical examinations for Army Reserve retention.  The reports of medical examination in January 1981, July 1983, June 1991, and February 1995 showed clinically normal upper extremities.  The associated reported of medical history provided by the Veteran in July 1983, May 1987, June 1991, and February 1995 noted no history or current complaints of neuritis or other upper extremity symptoms.
The Veteran was afforded a VA examination in December 2016.  The examiner opined that the status post bilateral carpal tunnel syndrome surgical release less likely as not had its onset in service or was otherwise etiologically related to his active service.  The examiner noted that at the April 2015 VA examination, the examiner found no evidence of a bilateral focal nerve entrapment during active service years in the available evidence. 
In sum, the Board notes that the Veterans CTS manifested after separation from service.  Neither the Veteran nor the VA examiner has related the Veterans CTS to the Veterans active service.  The Veteran has asserted that his bilateral CTS is related to his cervical spine disability, which is not considered service-connected.  The record contains no evidence that the Veterans CTS manifested during active service or is causally related to his active service.  
Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a neurological disability of the upper extremities.  As the preponderance of the evidence is against the claim for service connection for a neurological disability of the upper extremities, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102. 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel 

